Exhibit 10.52
 
PROMISSORY NOTE
(this “Note”)



Principal Amount: $75,000.00
 
New York, New York
 
As Of November 11, 2013

 
FOR VALUE RECEIVED, BioNeutral Group, Inc., a Nevada Corporation, having an
address at BioNeutral Group, Inc. 211 Warren Street, Suite 400, Newark, NJ 07103
(“Maker”) hereby promises to pay to Herbert F. Kozlov having an address at 36
Claremont Road, Scarsdale New York, NY 10583 or his successors or assigns (the
“Payee” or “Holder”), the principal amount referenced above, namely Seventy Five
Thousand Dollars  and accrued interest thereon as hereinafter provided.


This Promissory Note is issued to Holder as an accord and satisfaction as a
result of Maker failing to deliver common shares of Maker to Holder as was
required of Maker in a Note Satisfaction and Exchange Agreement dated as of June
1, 2013. The provisions of paragraphs 1, 2, and 5 of the Note Satisfaction and
Exchange Agreement are hereby terminated. The remaining provisions of the Note
Satisfaction and Exchange Agreement remain in full force and effect.


1.           INTEREST RATE. Interest shall be charged on the outstanding
principal balance of this Note from the date hereof until the full amount of
principal due hereunder has been paid at the rate of fourteen percent (14%) per
annum.  Interest shall be calculated daily on the basis of the actual number of
days elapsed over a 360 day year; provided, however, that from and after the
occurrence of any Event of Default, the interest rate shall be increased to 18
percent (18%) per annum until all payments due hereunder have been paid in full.


2.           PAYMENT OF PRINCIPAL AND INTEREST.


(a) Payment of the principal and accrued interest on this Note shall be made in
such coin or currency of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts.  The Maker
will pay or cause to be paid all sums becoming due hereon for principal and
interest on the Maturity Date by check sent to the Holder’s above address or to
such other address as Holder may designate for such purpose from time to time by
written notice to the Maker, without any requirement for the presentation of
this Note or making any notation thereon except that the Holder hereof agrees
that payment of the final amount due shall be made only upon surrender of this
Note to the Maker for cancellation.


(b) Maker  will repay the amount of this note in full on June 1, 2014, without
any requirement of demand or notice from Holder.
 
(c) All unpaid principal and interest shall be due and payable on the earlier to
occur of an Event of Default and  June 1, 2014.


3.           PREPAYMENT.  The principal amount of this Note together with all
accrued and unpaid interest may be prepaid in whole or in part at any time, and
from time to time without premium or penalty, provided that the Maker gives
Payee not less than five (5) days prior written notice of such intended
prepayment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           CONVERSION.   Holder shall have the right but not the obligation to
demand and receive payment of all or a portion of this Note in common shares of
Maker. In the event that Holder exercises his right to require payment in common
shares, (a) such shares shall be valued at the lower of $.03 per share, or the
closing price of such shares on the day preceding the date when notice of full
or partial conversion is dispatched, and (b) such conversion shares shall be
delivered to Holder within 7 days of notice of conversion. The provisions of
paragraph 4 of the Note Satisfaction and Exchange Agreement shall apply with
full force and effect to any shares issued pursuant to a conversion notice.


5.           REPRESENTATIONS AND WARRANTIES OF THE MAKER.


The Maker represents and warrants to the Holder that the Maker the legal, valid
and binding obligation of the Maker, enforceability in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principals of equity
(regardless of whether enforcement is sought in a proceeding of law or in
equity).



6.           EVENTS OF DEFAULT.


It shall be an Event of Default with respect to this Note upon the occurrence of
any of the following events:


6.1        Default Under Note.


(a)         a default in the payment of the principal or interest on this Note,
when and as the same shall become due and payable, either by the terms hereof or
otherwise.


(b)         default in the performance, or breach, of any covenant of the Maker
in this Note (other than a covenant or a default which is elsewhere herein
specifically dealt with as an Event of Default).


(c)         a merger of the Maker into another entity where Maker is not the
surviving corporation, a sale or transfer of more than 50 % of Maker’s assets,
or the entry of any judgment against Maker.


6.2        Bankruptcy. The entry of a decree or order by a court having
jurisdiction adjudging the Maker a bankrupt or insolvent, or approving a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker, under federal bankruptcy law, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Maker, and the continuance of any
such decree or order unstayed and in effect for a period of thirty (30) days; or
the commencement by the Maker of a voluntary case under federal bankruptcy law,
as now or hereafter constituted, or any other applicable Federal or state
bankruptcy, insolvency, or other similar law, or the consent by it to the
institution of bankruptcy or insolvency proceedings against it, or the filing by
it of a petition or answer or consent seeking reorganization or relief under
federal bankruptcy law or any other applicable Federal or state law, or the
consent by it to the filing of such petition or to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or similar official of the
Maker, or the making by it of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by the Maker in furtherance of any
such action.


 
2

--------------------------------------------------------------------------------

 
 
7.           REMEDIES UPON DEFAULT.


7.1        Acceleration.  Upon each occurrence of an Event of Default and at any
time during the continuation thereof (unless the principal of this Note shall
already have become and be due and payable), the Holder, by notice in writing
given to the Maker, may declare the principal of the Note then outstanding to be
due and payable immediately, and upon any such declaration the same shall become
and be due and payable immediately, anything herein contained to the contrary
notwithstanding.  The principal of the Note then outstanding shall automatically
be due and payable immediately upon any Event of Default.


7.2        Proceedings and Actions.  During the continuation of any one or more
Events of Default, the Holder may institute such actions or proceedings in law
or equity as it shall deem expedient for the protection of its rights and may
prosecute and enforce its claims, against all assets of the Maker and shall be
entitled to receive therefrom payment on such claims up to an amount not
exceeding the principal amount of this Note plus accrued interest to the date of
payment plus reasonable expenses of collection, including reasonable attorneys’
fees.


7.3        Remedies Cumulative. The rights and remedies of Holder as provided
herein and in the Guaranty or Pledge Agreement shall be cumulative and
concurrent, may be pursued separately, successively or together against the
Maker or any other collateral security for payment of amounts due hereunder, or
any guarantor thereof, at the sole discretion of Holder, may be exercised as
often as occasion therefor shall arise, and shall be in addition to any other
rights or remedies conferred upon Holder at law or in equity.  The failure, at
any one or more times, of Holder to exercise any such right or remedy shall in
no event be construed as a waiver or release thereof.  Holder shall have the
right to take any action it deems appropriate without the necessity of resorting
to any collateral securing this Note.


8.           MISCELLANEOUS


8.1.       Integration.  This Note constitutes the sole agreement of the parties
with respect to the transaction contemplated hereby and supersede all oral
negotiations and prior writings with respect thereto.


8.2.       Attorneys' Fees and Expenses.  If Holder retains the services of
counsel or proceeds pro se, by reason of a claim of a default or an Event of
Default hereunder, or on account of any matter involving this Note, all costs of
suit and all reasonable attorneys' fees and such other reasonable expenses of
Holder shall forthwith become due and payable and shall be evidenced hereby.


 
3

--------------------------------------------------------------------------------

 
 
8.3.       No Implied Waiver. Holder shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Holder, and then only to the extent
specifically set forth therein.  A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy on a subsequent
event.


8.4.       Partial Invalidity.  Wherever possible, each provision of this Note
shall be interpreted in such a manner so as to be effective and valid under
applicable law, but if any provision of this Note is held to be prohibited by or
invalid under applicable law, such provision or provisions shall be ineffective
only to the extent of such provision and invalidity, without invalidating the
remainder of this Note.


8.5.       Binding Effect.  The covenants, conditions, waivers, releases and
agreements contained in this Note shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and assigns; provided, however, that this Note cannot
be assigned by the Maker without the prior written consent of Holder, and any
such assignment or attempted assignment by the Maker shall be void and of no
effect.


8.6.       Modifications.  This Note may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any such waiver, change, modification or discharge is sought.
Emails, including emails that bear an electronic “signature block” identifying
the sender, do not constitute signed writings for purposes of this Note.


8.7.       Notices. All notices and communications under this Note shall be in
writing and shall be given by either (a) hand-delivery, (b) first class mail
(postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid), to the addresses listed herein.  Notice shall be deemed to have been
given and received: (i) if by hand delivery, upon delivery; (ii) if by mail,
three (3) calendar days after the date first deposited in the United States
mail; and (iii) if by overnight courier, on the date scheduled for delivery.  A
party may change its address by giving written notice to the other party as
specified herein.


8.8.       GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, ITS RULES OF
CONFLICT OF LAWS NOTWITHSTANDING.  THE PARTIES AGREE AND CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE FEDERAL AND STATES COURTS OF THE STATE
OF NEW YORK, COUNTY OF NEW YORK, IN ANY SUIT, ACTION OR PROCEEDING SEEKING TO
ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH THIS NOTE AMENDMENT AGREEMENT.  THE PARTIES KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.


8.9.       Counterparts.  This Note may be executed in counterparts and by
facsimile or other electronic signatures, each of which when so executed, shall
be deemed an original, but all of which shall constitute but one and the same
instrument.
 
***Signature Page Follows***
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed in and to be dated
as of the day and year first above written.
 

 
BioNeutral Group, Inc.
            By:         Herbert F. Kozlov     Accepted:    

 
 
5

--------------------------------------------------------------------------------